DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 11-16, 18, and 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 1 and 4 it is not clear whether the term in parentheses is intended to be part of the claimed invention.  
The term “fully” in amended claim 1 does not make clear (in the context of the claim) what constitutes “fully” within a toilet bowl (as opposed to partially within a bowl or having associated components / elements not within the toilet bowl — such as a computerized element to perform analyses).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 6021339 A – previously cited) in view of Nakayama (US 5720054 A – previously cited) and Hall-185 (US 9595185 B1 – previously cited).	

For claim 1, Saito teaches a  urine analyzer device, [entire disclosure – see at least abstract],  the device comprising: 
- an electronic unit, [2-4], enclosed in a housing, 
- a urine reception area [1] with at least one electro-chemical sensor, [8-11], configured to measure a quantity of at least one substance contained in a urine sample,  and at least one substance consisting in a physiological compound or chemical component, [discussed throughout entire disclosure], 
wherein the electro-chemical sensor comprises at least a first transistor, the first transistor being an ion selective Field Effect Transistor (ISFET), [discussed throughout cols. 8-11],  configured to sense levels of one or more physiological ions, [Calcium and sodium sensing per col. 6 ll. 25-35, col. 8 l. 15 et seq.].   

For claim 1, Saito fails to teach the device configured to be placed in a conventional toilet, the device fully installed in the toilet bowl, the device being installed by an arcuate member.   
Nakayama teaches a urine analyzer device configured to be installed in a toilet bowl, [entire disclosure - best visually summarized in Figs. 1, 3, 7, 23, 25, and 30, see also textual summary in cols. 6-8], including an embodiment [Fig. 23] which is configured to be placed in a standard toilet comprising a conventional toilet bowl and seat [mention of embodiments installed in standard (“conventional”) toilets having bowl and seat per cols. 6-8, see at least col. 21 ll. 60-65], the device to be fully installed within the toilet bowl [see esp. Fig. 23 where arm 94 and vessel 96 with support 510 and case 512 are “fully within” bowl 12], to be used several times subsequently,  [structure of Figs. 1, 3, 7, 25, 30, is reusable], the device being installed by an arcuate holder member, [variety of “arcuate” components in embodiment of Fig. 23 e.g., 510, 94, 512], comprising a hook portion, [508], [verbatim discussion of hook fixture discussed in col. 21 ll. 35-40],  the holder member configured to removably attach the device to the rim of the  toilet bowl.   [Embodiments of Nakayama are all detachable / removable].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Saito be fully installed within a conventional toilet bowl (i.e., utilizing the in-bowl sampling arrangement of Nakayama) and to incorporate the arcuate hook removable fastening and subsequent usage features Nakayama in order to obtain 

For claims 1 and 20, Saito fails to teach a wireless coupler to send resulting data to a remote computing device; and a system (incorporating the device of claim 1) having a toilet seat having weight sensing elements and impedance measurement elements, configured to recognize a particular user pattern among a plurality of users patterns, and to allocate results of urine analyses to the recognized particular user.
Hall-185 teaches a urine analyzer device [entire disclosure - best shown in Fig. 1]  including a wireless coupler [214] and a toilet seat having weight sensing elements [202, 208, 232] and impedance measurement elements [204, 206, 210, 212], configured to recognize a particular user pattern among a plurality of users patterns, and to allocate results of biometric analyses (including — reasonably implicitly — urine related data as the device is a toilet) to the recognized particular user [throughout col. 4; col. 5 l. 40 - col. 6 l. 35].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Saito to incorporate the wireless coupler, weight, and impedance sensing toilet elements of Hall-185 in order to make user health data (i.e., including urine data) reporting and collection more efficient and automated [Hall-185 col. 1 l. 5 - col. 2 l. 20].  

For claim 2, Saito further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a reference electrode [11] at the gate area [a-a’ line of Fig. 5A per col. 8 ll. 15-35] of the transistor, the reference electrode containing a gel [25] reference electrolyte [discussed in col. 7 ll. 15-30 for Fig. 4 embodiment but also shown in Fig. 5B embodiment (ISFET embodiment) per col. 8 ll. 61-62], and a urine sample when present is interposed between the reference electrode and the gate port of the transistor [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10]. 

For claim 3, Saito further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a reference electrode [11] at the gate area [a-a’ line of Fig. 5A per col. 8 ll. 15-35] of the transistor, the reference electrode containing powder or solid compound [portions of 11 per cols. 7-8 such as silver chloride layer and/or protective film 20 being PVC are forms of solid compounds],  and a urine sample when present is interposed between the reference electrode and the gate port (G) of the transistor [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10].

For claim 7, Saito further teaches the device of claim 1, comprising two or more ion selective Field Effect Transistors, with at least two ion selective Field Effect Transistors sharing a same reference electrode [8-10 are individual sensing units (i.e., discrete ISFETs) sharing reference electrode 11]. 

For claim 11, Nakayama further teaches (i.e., in the motivated combination of Saito and Nakayama) the urine reception area comprises a porous structure [120] that can be wetted by a flow of urine excreted by a user, and rinsed subsequently by the flush of the toilet [first, the reception area is fully capable of being rinsed by a toilet flush; second, see col. 15 l. 40 - col. 17 l. 25].  

For claim 12, Nakayama further teaches (i.e., in the motivated combination of Saito and Nakayama) the urine reception area is a cup [96 well and reasonably constitutes (under BRI) a cup; see also the embodiment depicted in Fig. 30], the device further comprising a controlled discharge valve [516 within e.g., Fig. 23 being controlled by a valve system for spray (discharge) per col. 21 ll. 45-55 constitutes a discharge valve]. 

For claim 13, Saito further teaches the device of claim 1 wherein there is provided a user feedback formed as a visual [4] or audio feedback [col. 8 ll. 1-15]. 

For claim 14, Nakayama further teaches (i.e., in the motivated combination of Saito and Nakayama) the electronic unit is at least partly housed in the holder member [e.g., electrodes 126 and 218 within receptacle and thereby holder member per Fig. 8; more generally, motorized electric components constituting part of electric “unit” located in 22 in Fig. 2].  

For claim 15, Nakayama further teaches (i.e., in the motivated combination of Saito and Nakayama) the urine reception area is movable with respect to the holder [user positioning discussed throughout cols. 6-8]. 

For claim 16, Saito further teaches the device of claim 1, wherein the electro-chemical sensor is configured to measure a quantity of one or more of the following substances:
H+, Na+, K+, Ca2+, Mg2+, Cl-, H2O2, Glucose, Nitrites, Proteins, Oestrogenes, Luteinine Hormone, Beta-HCG Hormone (pregnancy marker), Creatinin [sodium and chlorine per col. 8 ll. 50-65]. 

For claim 18, Nakayama further teaches (i.e., in the motivated combination of Saito and Nakayama) the urine reception area is detachably mounted to the holder member [96 is detachable]. 

For claim 19, Hall-185 further teaches (i.e., in the motivated combination of Saito and Hall-185) a microphone and/or a basic fingerprint sensor arranged on the portion of the device located outside the toilet bowl [col. 3 ll. 1-10 discussing voice recognition (i.e., microphone) and fingerprint reading (i.e., fingerprint sensor); see Figs 7a-b with discussion in col. 7 l. 65 - col. 8 l. 5]. 

For claim 21, Saito in view of Nakayama is silent regarding a microphone and/or a fingerprint sensor.  Hall-185 teaches a toilet system comprising a microphone [Figs. 7a-b with col. 5 l. 60 – col. 6 l. 5 where voice command is used to operate device (and reasonably including at least a form of a microphone to transduce voice command)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the toilet system of Saito in view of Nakayama to further incorporate the voice command (i.e., microphone) of Hall-185 in order to assist users who are disabled / unable to operate the toilet device (i.e., the arm, analyzer, and otherwise user activated features of the toilet and device of Saito in view of Nakayama).  As motivated by Hall-185 col. 6 ll. 1-5. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nakayama, Hall-185, and Rothberg (US 20100301398 A1 – previously cited).

For claim 4, Saito further teaches the device of claim 1 wherein the ion selective Field Effect Transistor comprises a sensitive membrane interposed between urine sample when present and the gate port (G) of the transistor [col. 8 ll. 15-65 discussing sodium and chloride ion selective films (i.e., membranes)]. 

Saito fails to teach the ISFET is selective to hydrogen ions (H+), whereby the pH of urine is measured using a/one of the sensitive membrane(s).  However, consider that Saito does teach that measurement of pH is common in the urinalysis art [cols. 1-2] as well as one of the selective membranes [urea unit 8] being selective for a pH sensitive molecule [urea unit includes ammonium selective film 18 where amount of ammonia change with change in pH of urine per col. 2 ll. 20-25].  Rothberg teaches that ISFETs are well-[¶2].  Accordingly, It would have been obvious to one of ordinary skill at the time the invention was filed to modify the ISFET of Saito to include a component selective to H+ ions as a well-known combination of prior elements (i.e., incorporation of additional ion selectivities) to obtain predictable results (i.e., measurement of pH being commonplace) [Rothberg ¶2] [see MPEP § 2143]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nakayama, Hall-185, Rothberg, and Hall-378 (US 20160000378 A1 – previously cited). 

For claim 5, Saito further teaches the device of claim 4, further comprising at least two additional ion selective Field Effect Transistors [three total between units 8-10 sharing reference electrode 11]; each of them comprising a specific ion selective membrane interposed between a urine sample when present and the gate port (G) of the transistor [per layout of Fig. 5B — when urine wets each contact area of 8-11, it can be understood to be between 11 (reference electrode) and 8-10].

Saito fails to teach two additional ISFETs which measure (in particular) Ca2+ ions to determine urine calcium and K+ ions to determine urine potassium.  Hall-378 teaches a urine analyzer device located within a toilet bowl which measures the concentration of calcium and potassium in a urine sample [¶91 listing measured minerals including calcium and potassium].  It would have been obvious to one of ordinary skill at [As motivated by Hall-378 ¶76] [NOTE: although not exclusively relied upon, consider that Rothberg also teaches FETs which are selective to potassium and calcium ions in ¶310, ¶360, ¶¶364-365]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nakayama, Hall-185, and Enzer (US 4436610 A).  

For claim 6, Nakayama in the combination of Saito in view of Nakayama does teach a calibration reservoir [56] which periodically provides a calibration solution to a sensing area [col. 20 ll. 25-35].  As motivated in claim 1.   Saito in view of Nakayama is silent regarding a calibration reservoir above the sensor (i.e., within the toilet bowl) to periodically calibrate the ISFET.  Enzer teaches a biological fluid analysis device [abstract] comprising a calibration solution reservoir [26] arranged above [Figs. 1-3, 8-9] an electrochemical sensor [36, 38] to drop of calibration solution on a sensing area [Figs. 8-9].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the ISFET sensor of Saito to incorporate the calibration reservoir of Enzer and the periodic calibration of Nakayama (i.e., as a reservoir above the ISFET sensor within the toilet bowl) in order to provide fast, convenient, and accurate measurements of electrochemical activity (i.e., urine constituents).  As motivated by  Enzer cols. 1-2 and Nakayama col. 20 ll. 30-45. 
for claim 6, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed frequency of calibration (i.e., 15-45 days).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum frequency of calibration in order to provide the most effective sensor/ISFET arrangement.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.

Applicant’s remarks p. 8 appear to reiterate arguments set forth in the previous remarks.  Examiner respectfully disagrees and maintains the response to the similar arguments as set forth in the previous rejection.  


    PNG
    media_image1.png
    396
    651
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    207
    644
    media_image2.png
    Greyscale


Examiner notes that the combination of Saito and Nakayama does not rely upon device 50 Nakayama to be incorporated when the teachings of Saito and Nakayama are combined.  Rather, the § 103 rejection details instead that specifically Nakayama teaches the features of arm 94 and vessel 96 with support 510 and case 512 “fully within” toilet bowl 12 — where then the combination of Saito (who teaches a urinalysis except the mounting portions of Nakayama which Applicant has now clarified in the claim(s) to be a separate attached holder member) would make obvious the claimed structure.  To wit: the combination does not rely upon the analysis device 50 of Nakayama but rather the analysis device of Saito. 

Applicant’s remarks p. 10 against Hall-185 appear to reiterate arguments set forth in the previous remarks.  Examiner respectfully disagrees and maintains the response to the similar arguments as set forth in the previous rejection.  Notably, While Examiner maintains that Hall-185 is a form of a urine analyzer device, Examiner also notes that the § 103 rejection in question does not rely on Hall-185 to teach the limitation in question.  

Applicant’s remarks p. 10 against Rothberg appear to reiterate arguments set forth in the previous remarks.  Examiner respectfully disagrees and maintains the response to the similar arguments as set forth in the previous rejection. 

Applicant’s remarks p. 11 against Hall-378 appear to reiterate arguments set forth in the previous remarks.  Examiner respectfully disagrees and maintains the response to the similar arguments as set forth in the previous rejection. 


    PNG
    media_image3.png
    369
    630
    media_image3.png
    Greyscale


Examiner notes that the § 103 rejection in question does not rely upon Enzer to teach the features in question (urinalysis, device within a toilet bowl, an arcuate holder member). 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791